Title: Resolution to Expedite Settlement of Simon Nathan’s Claims, 14 June 1784
From: House of Delegates
To: 


In the House of Delegates Monday 14th. of June 1784
It appearing from the information of the Attorney General, that accident hath hitherto prevented the settlement of the dispute between the Commonwealth and Mr Simon Nathan, and that he agreed with the said Nathan to submit the same to arbitration, on a case to be stated and supported by Arguments on both sides in writing provided a due Sanction should be obtained for his so doing:
Resolved that the General Assembly are desirous that the dispute aforesaid may be adjusted with expedition: and that the Atto[r]ney General be authorized to submit it in such manner and to such persons as he shall approve, to be determined on principles of Law and equity; and that he make report to the General Assembly of his proceedings therein
